Title: To John Adams from Josiah, III Quincy, 29 January 1811
From: Quincy, Josiah, III
To: Adams, John



Dear Sir.
Washington. 29th. Jany. 1811.

I have the very great pleasure to acknowledge your favour of the 15th. Inst. Be assured, Sir, that I appreciate the honour of your correspondence; and that it will be a precious reward to cultivate and deserve your esteem and confidence. “The uncertainty of politics” is, indeed, as obvious, as it is lamentable. I cannot, however, unite with you, in applying to it the epithet “glorious.” It is to me, a most humiliating and depressing fact.—Since there are no guides, which are infallible, whom shall we follow? Since there are no principles, which seem, absolutely, settled, what foothold has reason, on which it may tread with firmness? All the lights of reflection fail, all those of history are extinguished, at the breath, and the bidding, of the spirit of party. The wisdom, which our fathers taught us, is despised. And the liberty, with which you, and they made us free, is little else than a cloak for licentiousness. Temporary projects supersede all the prospective duties, resulting from permanent relations. And the pride and patronage expected from an extensive territory are taking place of that consolidating and masculine course of policy, which distinguished the two first administrations. I know not what fates await us. And, in the mysterious course pursuing, I can see no other way than to cast anchor upon long established principles and trust my own, and my country’s fortune, so far as any agency of mine has an influence upon it, to their firmness.
You will easily perceive, and I shall not conceal, that the course of my reflections has, in some degree, been shaped by the very responsible stand I have taken against the admission of New Orleans, as a state, into the union. My remarks, on that subject will, probably, have reached you, through the papers, previously, to this letter. I should have had the honour of transmitting them to you, personally, and I shall soon, but I have been waiting for a copy from Baltimore, where I am told they are publishing, in a better type than that of our ordinary newspapers.
Everything of this kind, now-a-days, takes a party lurch, and is attributed to party projects. Yet the truth is that the ground broken by me was as little anticipated by any one of my own, as by any of the opposite. Whether right, or whether wrong, I was irresistibly driven to it, by a sense of duty to my country. This I have followed instinctively, and shall, let it lead me where it will, and let me it run me foul of whom, or what it will. If the consequences I have there drawn be not true. If the anticipations be not real and reasonable, I confess, that the guides of my mind are deceptive, and that the lights, heaven has set up in it, afford no distinct vision of things. I have not expected, nor do I expect, that the ground there defended will speedily be popular. The evils are distant, at least, twice the length of the nose, and that is half as far again as the majority of those, who call themselves politicians deign to examine. The expressions, at which exception was taken were selected, and the event, not altogether unanticipated. My determination was to mark the opposition to the bill, distinctly, in the public mind; and oblige it to be attentive to the subject. I have thus far attained my end. As to the rest I am indifferent.
The opportunity your letter gave me has drawn me into this explanation. But it is without any design to attract a reply from you on the topick. You may not incline either to censure, or approve. This, however, was a case, in which my own sense of duty was so clear and so imperious, that, let whatever be the event, I can have no regret. I write to you, with the more frankness, because, Sir, I confess, there has always been towards you, and yours, something of the filial and fraternal, in my feelings; and whatever casual differences may arise , should any, ever, exist, they can never affect the pride I feel, in my sense of your friendship or the very great respect with which I can never cease to be your obed. and very hble St.


Josiah QuincyPlease to present me very respectfully to your lady & family.